Citation Nr: 9906737	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
heart disease with hypertension, currently evaluated at 30 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to July 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim of entitlement to an 
increased evaluation for arteriosclerotic heart disease with 
hypertension, currently evaluated at 30 percent.


REMAND

Review of the veteran's claims file reveals that the 
veteran's claim first came before the Board in March 1998.  
At that time, it was remanded for further development.  
Specifically, the RO was directed to afford the veteran a 
cardiology examination, with all appropriate studies 
conducted.  Further review of the veteran's claims file, 
subsequent to the Board's March 1998 remand, indicates that 
the RO failed to substantively comply with the Board's 
directive.  Here, while the veteran was indeed afforded a VA 
cardiology examination in April 1998, the VA examiner failed 
to conduct a stress test and to address the veteran's left 
ventricular dysfunction, if any, and its attendant ejection 
fraction.  The Board notes that both stress test results and 
ejection fractions are incorporated into the schedular 
criteria applicable to evaluating arteriosclerotic heart 
disease.  See 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7005 
(1998).

Specifically, Diagnostic Code 7005 provides for a 60 percent 
evaluation where there is evidence of more than one episode 
of acute congestive heart failure in the past year; or where 
there is a workload of greater than 3 METs but not greater 
than 5 METs, which results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Additionally, the criteria for a 100 percent evaluation also 
addresses METs levels and ejection fractions.

The veteran's representative has requested that the case be 
remanded to obtain the METs levels.  In that the evidence is 
also unclear as to whether there is any left ventricular 
dysfunction, the Board cannot properly evaluate the veteran's 
current level of disability absent two of the three criteria 
necessary for evaluating the veteran's arteriosclerotic heart 
disease.  

The Board wishes to stress to the RO that its compliance with 
Board remand directives is neither optional nor 
discretionary.  Where the remand orders are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further, the Board is struck by the administrative 
notes contained within the veteran's claims file, notes which 
speak to the inadequacy of the April 1998 VA examination.  
Clearly, where schedular criteria provide for alternative 
methods of evaluating the current level of disability, all 
such methods must be addressed both by the ordered VA 
examination reports and the RO.  Here, that was not done.  A 
stress test was not obtained.  An echocardiogram was obtained 
but the report of the study, which may have answered some the 
questions raised, is not included with the report of 
examination.  In addition, previously obtained private 
medical records in December 1997 indicate that he had 
decreased left ventricular systolic thickening and mildly 
reduced overall left ventricular function.  

Accordingly, the Board cannot determine the veteran's 
workload ability in METs or whether the veteran has any left 
ventricular dysfunction, and, if so, what is the ejection 
fraction.  In light of the above and pursuant to VA's duty to 
assist the veteran in development of facts pertinent to his 
claim, the issue of entitlement to an increased evaluation 
for arteriosclerotic heart disease with hypertension will not 
be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
arteriosclerotic heart disease with 
hypertension, should be obtained by the 
RO and incorporated into the claims file.

2.  A VA examination by a specialist in 
cardiology should be scheduled and 
conducted, in order to determine the 
severity of the veteran's 
arteriosclerotic heart disease with 
hypertension.  Prior to the examination, 
the examiner should obtain and review the 
claims folder, the prior VA examination 
in April 1998, the prior April 1998 
echocardiogram, and additional records 
obtained pursuant to the above-requested 
development.  The examiner should 
determine if any additional study is 
needed to determine the presence of any 
left ventricular dysfunction or to assess 
the veteran's workload ability in METs.  
All suggested studies should be 
performed.  The examiner should state 
findings which address the pertinent 
rating criteria, including the veteran's 
workload ability in METs and any left 
ventricular dysfunction with ejection 
fraction.  

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


